Exhibit 10.1

 



THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Subscribers Resident Outside of the United States)

 

TO:Momentous Holdings Corp. (the “Company”)   Suite 3, Floor 3, 148 Cambridge
Heath Road,   London, E1 5QJ, United Kingdom





 

Purchase of Shares

 

1.Subscription

 

1.1                                        The undersigned (the “Subscriber”)
hereby irrevocably subscribes for and agrees to purchase from the Company, on
the basis of the representations and warranties and subject to the terms and
conditions set forth herein, 100,000 shares (the “Shares”) at the price of US
$0.10 per Share (such subscription and agreement to purchase being the
“Subscription”) for the total purchase price of US $10,000 (the “Subscription
Proceeds”), in a transaction exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”).

 

1.2                                        Each Share will consist of one
restricted common share in the capital of the Company. The Shares may be
referred to as the “Securities”.

 

1.3                                        Subject to the terms hereof, the
Subscription will be effective upon its acceptance by the Company. The
Subscriber acknowledges that the offering of the Shares (the “Offering”)
contemplated hereby is part a private placement of approximately 100,000 Shares
having no maximum subscription level and no minimum aggregate subscription
level.

 

2.Payment

 

2.1                                        The Subscription Proceeds must
accompany this Subscription and shall be paid by bank wire transfer directly to
the Company.

 

2.2                                        The Subscriber acknowledges and
agrees that this Subscription Agreement, the Subscription Proceeds and any other
documents delivered in connection herewith will be held on behalf of the
Company. In the event that this Subscription Agreement is not accepted by the
Company for whatever reason, which the Company expressly reserves the right to
do, within 30 days of the delivery of an executed Subscription Agreement by the
Subscriber, this Subscription Agreement, the Subscription Proceeds (without
interest thereon) and any other documents delivered in connection herewith will
be returned to the Subscriber at the address of the Subscriber as set forth in
this Subscription Agreement.

 

2.3                                        Where the Subscription Proceeds are
paid to the Company, the Company is entitled to treat such Subscription Proceeds
as an interest free loan to the Company until such time as the Subscription is
accepted and the certificates representing the Securities have been issued to
the Subscriber.

 

 

 

 



 1 

 

 

3.Documents Required from Subscriber

 

3.1                                        The Subscriber must complete, sign
and return to the Company an executed copy of this Subscription Agreement.

 

3.2                                        The Subscriber shall complete, sign
and return to the Company as soon as possible, on request by the Company, any
documents, questionnaires, notices and undertakings as may be required by
regulatory authorities, and applicable law.

 

4.Closing

 

4.1                                        Closing of the offering of the Shares
(the “Closing”) shall occur on or before June 26, 2018, or on such other date as
may be determined by the Company (the “Closing Date”).

 

4.2                                        The Company may, at its discretion,
elect to close the Offering in one or more closings, in which event the Company
may agree with one or more subscribers (including the Subscriber hereunder) to
complete delivery of the Securities to such subscriber(s) against payment
therefor at any time on or prior to the Closing Date.

 

5.Acknowledgements of Subscriber

 

5.1                                        The Subscriber acknowledges and
agrees that:

 

(a)none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and federal securities laws;

 

(b)except as provided in this Subscription Agreement, the Subscriber
acknowledges that the Company has not undertaken, and will have no obligation,
to register any of the Securities under the 1933 Act;

 

(c)the decision to execute this Subscription Agreement and acquire the
Securities hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company, and such decision
is based entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company (the “Public Record”) with the
Securities and Exchange Commission (the “SEC”);

 

(d)neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

 

(e)there is no government or other insurance covering any of the Securities;

 

(f)there are risks associated with an investment in the Securities;

 

(g)the Subscriber has not acquired the Shares as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Securities; provided, however, that the Subscriber
may sell or otherwise dispose of the Shares pursuant to registration thereof
under the 1933 Act and any applicable state and federal securities laws or under
an exemption from such registration requirements;

 

 

 



 2 

 

 

(h)the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 

(i)the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

 

(j)none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently market makers make a market for the
Company’s common shares on the FINRA’s OTC Markets;

 

(k)the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and federal securities laws;

 

(l)the statutory and regulatory basis for the exemption claimed for the offer of
the Shares, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and federal securities laws;

 

(m)the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Shares hereunder, and

 

(ii)applicable resale restrictions; and

 

(n)this Subscription Agreement is not enforceable by the Subscriber unless it
has been accepted by the Company, and the Subscriber acknowledges and agrees
that the Company reserves the right to reject any subscription for any reason.

 

6.Representations, Warranties and Covenants of the Subscriber

 

(a)The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

 

(b)the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and, if the Subscriber is a corporation, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;

 

 

 

 

 



 3 

 

 

(c)the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to the Subscriber or of any agreement, written
or oral, to which the Subscriber may be a party or by which the Subscriber is or
may be bound;

 

(d)the Subscriber has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 

(e)the Subscriber is acquiring the Securities pursuant to an exemption from the
registration and prospectus requirements of applicable securities legislation in
all jurisdictions relevant to this Subscription, and, as a consequence, the
Subscriber will not be entitled to use most of the civil remedies available
under applicable securities legislation and the Subscriber will not receive
information that would otherwise be required to be provided to the Subscriber
pursuant to applicable securities legislation;

 

(f)the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

 

(g)the Subscriber is not a U.S. Person;

 

(h)the Subscriber is resident in the jurisdiction set out under the heading
“Name and Address of Subscriber” on the signature page of this Subscription
Agreement;

 

(i)the sale of the Shares to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;

 

(j)the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for the
Subscriber’s own account, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in such Shares;

 

(k)the Subscriber is not an underwriter of, or dealer in, the common shares of
the Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 

(l)the Subscriber (i) is able to fend for him/her/itself in the Subscription;
(ii) has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

 

(m)the Subscriber acknowledges that the Subscriber has not acquired the Shares
as a result of, and will not itself engage in, any “directed selling efforts”
(as defined in Regulation S under the 1933 Act) in the United States in respect
of the Shares which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Shares; provided, however,
that the Subscriber may sell or otherwise dispose of the Shares pursuant to
registration of the Shares pursuant to the 1933 Act and any applicable state and
federal securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 

(n)the Subscriber is not aware of any advertisement of any of the Securities and
is not acquiring the Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

 

 

 

 



 4 

 

 

(o)no person has made to the Subscriber any written or oral representations:

 

(i)that any person will resell or repurchase any of the Securities;

 

(ii)that any person will refund the purchase price of any of the Securities;

 

(iii)as to the future price or value of any of the Securities; or

 

(iv)that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of the Company on any stock exchange
or automated dealer quotation system.

 

7.Representations and Warranties of the Company

 

7.1                                        The Company acknowledges and agrees
that the Subscriber is entitled to rely upon the representations and warranties
of the Company contained in this Agreement and further acknowledges that the
Subscriber will be relying upon such representations and warranties in
purchasing the Shares.

 

7.2                                        The Company warrants that the Public
Record fairly represents the status of the Company as at the dates indicated in
the Public Record.

 

8.Representations and Warranties will be Relied Upon by the Company

 

8.1                                        The Subscriber acknowledges that the
representations and warranties contained herein are made by it with the
intention that they may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to purchase the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Shares under applicable
securities legislation. The Subscriber further agrees that by accepting delivery
of the certificates representing the Securities on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber at the Closing Date and that
they will survive the purchase by the Subscriber of Shares and will continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Shares.

 

9.Legending of Subject Securities

 

9.1                                        The Subscriber hereby acknowledges
that that upon the issuance thereof, and until such time as the same is no
longer required under the applicable securities laws and regulations, the
certificates representing any of the Securities will bear a legend in
substantially the following form:

 

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

 

9.2                                        The Subscriber hereby acknowledges
and agrees to the Company making a notation on its records or giving
instructions to the registrar and transfer agent of the Company in order to
implement the restrictions on transfer set forth and described in this
Subscription Agreement.

 

9.3                                        The Subscriber hereby acknowledges
and agrees to the Company making a notation on its records or giving
instructions to the registrar and transfer agent of the Company in order to
implement the restrictions on transfer set forth and described in this
Subscription Agreement.

 

 

 

 



 5 

 

 

10.Costs

 

10.1                                     The Subscriber acknowledges and agrees
that all costs and expenses incurred by the Subscriber (including any fees and
disbursements of any special counsel retained by the Subscriber) relating to the
purchase of the Shares shall be borne by the Subscriber.

 

11.Governing Law

 

11.1                                     This Subscription Agreement is governed
by the laws of the State of Nevada. The Subscriber, in its personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom it
is acting, irrevocably attorns to the jurisdiction of the courts of the State of
Nevada.

 

12.Survival

 

12.1                                     This Subscription Agreement, including
without limitation the representations, warranties and covenants contained
herein, shall survive and continue in full force and effect and be binding upon
the parties hereto notwithstanding the completion of the purchase of the Shares
by the Subscriber pursuant hereto.

 

13.Assignment

 

13.1                                     This Subscription Agreement is not
transferable or assignable.

 

14.Severability

 

14.1                                     The invalidity or unenforceability of
any particular provision of this Subscription Agreement shall not affect or
limit the validity or enforceability of the remaining provisions of this
Subscription Agreement.

 

15.Entire Agreement

 

15.1                                     Except as expressly provided in this
Subscription Agreement and in the agreements, instruments and other documents
contemplated or provided for herein, this Subscription Agreement contains the
entire agreement between the parties with respect to the sale of the Shares and
there are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Company or
by anyone else.

 

16.Notices

 

16.1                                     All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted by any standard form of telecommunication. Notices to the
Subscriber shall be directed to the address on the signature page of this
Subscription Agreement and notices to the Company shall be directed to the
address on the cover page of this Subscription Agreement.

 

17.Counterparts and Electronic Means

 

17.1                                     This Subscription Agreement may be
executed in any number of counterparts, each of which, when so executed and
delivered, shall constitute an original and all of which together shall
constitute one instrument. Delivery of an executed copy of this Subscription
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Subscription Agreement as of the date hereinafter set
forth.

 

 

 



 6 

 

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

 



        (Name of Subscriber - Please type or print)                 (Signature
and, if applicable, Office)                 (Address of Subscriber)            
          (City, State or Province, Postal Code of Subscriber)                  
    (Country of Subscriber)  

 

 

 

 



A C C E P T A N C E

 

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Momentous Holdings Corp.

 

DATED at London, the 26th of June 2018.

 

 

Momentous Holdings Corp.


Per: ____________________________
           Authorized Signatory

 

 

 

 

 

 



 7 

 

